DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/04/2021 which amended claim 1, cancelled claims 15 and 16 and added new claim 21. Claims 1-14 and 17-21 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suter et al (US 2019/0278102; hereinafter referred to as Suter) in view of Kuenanz et al (US 2017/0323815; hereinafter referred to as Kuenanz).


Regarding Claim 1, Suter discloses an optical device (Figure 42; Optical Device 1) comprising a bearing structure (Figure 42; Carrier 33 and Support Frame 51) and a light-transmitting plate body (Figure 42; Transparent Optical Plate Member 55), wherein 
the bearing structure (Figure 42; Carrier 33 and Support Frame 51) comprises a first frame body (Figure 42; Carrier 33) and a second frame body (Figure 42; Support Frame 51) connected to each other (see Figure 42), and the first frame body (Figure 42; Carrier 33) is located in the second frame body (see Figure 42), wherein the first frame body (Figure 42; Carrier 33) has at least one first inner surface (see Figure 42; wherein the carrier 33 has four first inner surfaces), and the at least one first inner surface has at least one limiting protruding portion (Figure 42; Clamp 822; Paragraph [0576]; wherein a clamp 822 for the plate member 55 is placed at each corner of plate member 55 to support all four edges of the plate member 55), and 
the light-transmitting plate body (Figure 42; Plate Member 55) is disposed in the first frame body (Figure 42; Carrier 33) and is fixed to the first frame body (see Figure 42), wherein the light-transmitting plate body (Figure 42; Plate Member 55) has at least one first edge (see Figure 42; wherein the plate member 55 has four first edges), and the light-transmitting plate body (Figure 42; Plate Member 55) and the first frame body (Figure 42; Carrier 33) move together (see Paragraphs [0301] and [0303]; wherein it is disclosed that the transparent plate 55 is rigidly mounted to the carrier 33 such that when the carrier 33 is moved between a first and a second state the transparent member 55 is also moved in 2D between a first and a second position); 
Suter does not expressly disclose that the at least one limiting protruding portion protrudes from the at least one first inner surface, and at least one first edge of the light-
Kuenanz discloses an optical device (Figures 8A and 8B; Substrate Holding Device 100) comprising a bearing structure (see Figures 9A-9F; wherein the bearing structure may be any combination of the holding frames 132a and 132b) and a plate body (see Figures 8A and 8B; Substrate 120), wherein 
the bearing structure (see Figures 9A-9F; wherein the bearing structure may be any combination of the holding frames 132a and 132b) comprises a first frame body (Figures 9A-9F; Holding Frame 132a), wherein the first frame body (Figures 9A-9F; Holding Frame 132a) has at least one first inner surface (see Figures 9A-9F; wherein the first inner surface corresponds to each of the four surfaces which make up cavity 112), and 
the at least one first inner surface (see Figures 9A-9F; wherein the first inner surface corresponds to each of the four surfaces which make up cavity 112) has at least one limiting protruding portion (Figure 9A; wherein the limiting protruding portions correspond to Protrusions 202 and 902 as well as Folds 204) protruding from the at least one first inner surface (see Figures 9A-9F), and at least one first edge of the plate body (see Figures 8A and 8B; Substrate 120) leans against the at least one limiting protruding portion (Figure 9A; wherein the limiting protruding portions correspond to Protrusions 202 and 902 as well as Folds 204) so as to be positioned through the at least one limiting protruding portion (see Figures 8A and 8B and 9A-9F; Paragraph [0350]).

Regarding Claim 2, Suter as modified by Kuenanz discloses the limitations of claim 1 as detailed above.
Suter does not expressly disclose that each of the at least one first edge comprises at least one first segment and at least one second segment, the at least one first segment is aligned with the at least one limiting protruding portion, and the at least one second segment is separated from the at least one first inner surface of the first frame body.
Kuenanz discloses the plate body (see Figures 8A and 8B; Substrate 120) has at least one first edge (see Figures 8A, 8B and 9A-9F; wherein the substrate 120 is rectangular in shape and has four first edges), wherein the at least one first edge comprises at least one first segment and at least one second segment (see Annotated Figure 9F below; wherein upon substrate 120 being accommodated in cavity 112 the edge thereof would have a portion in direct contact with the protrusions 202 on two ends (first segment) and the space between those two contact points would be the claimed second segment), the at least one first segment is aligned with the at least one limiting protruding portion (see Annotated Figure 9F below; wherein upon substrate 120 being 

    PNG
    media_image1.png
    268
    290
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Suter such that each of the at least one first edge comprises at least one first segment and at least one second segment, the at least one first segment is aligned with the at least one limiting protruding portion, and the at least one second segment is separated from the at least one first inner surface of the first frame body, as taught by Kuenanz, because doing so would provide a reliable supporting structure capable of reliably supporting the optical element carried thereon while the gap would ensure that no flexural stress is transmitted from the frame to the substrate (see at least Kuenanz Paragraph [0235]).
Regarding Claim 3, Suter as modified by Kuenanz discloses the limitations of claim 2 as detailed above.

Kuenanz further discloses that each of the at least one first inner surface has two limiting protruding portions (see Figures 9E and 9F; wherein the first inner surfaces are the four surfaces which surround cavity 112 and wherein there are protrusions 202/fold 204 in each corner such that each surface has two thereon), and each of the at least one first edge comprises two first segments (see Figures 8A-8B, 9E and 9F; wherein the first segments are segments of substrate 120 which are in contact with the respective protrusions 202/fold 204), wherein a side recess portion is formed between the two limiting protruding portions (see Figures 9E and 9F; wherein the side recess portion corresponds to the portion between one fold 204 to the next fold 204 or one protrusion 202 to the next protrusion), and the side recess portion is aligned with the second segment between the two first segments (see Figures 8A, 8B, 9E and 9F; wherein upon the substrate 120 being disposed in cavity 112 the first segment would be limited to the portion of the substrate 120 in direct contact to either the folds 204 or protrusions 202 and the second segment would correspond to the portion between adjacent folds 204 or protrusions 202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Suter such that each of the at least one first inner surface has two limiting protruding portions, and each of the 
Regarding Claim 5, Suter as modified by Kuenanz discloses the limitations of claim 2 as detailed above.
Kuenanz further discloses a length of the at least one second segment is greater than a length of the at least one first segment (see Annotated Figure 9F below; wherein upon the substrate 120 being disposed in the cavity 112 the portion of the edge which is in contact with protrusion 202 would be less than that not in contact therewith such that a length of the at least one second segment is greater than a length of the at least one first segment. In other words, referencing the figure below, the first segment would be represented by the distance from one corner to the nearest arrow and the second segment is labeled as such below).

    PNG
    media_image1.png
    268
    290
    media_image1.png
    Greyscale

Regarding Claim 6, Suter as modified by Kuenanz discloses the limitations of claim 2 as detailed above.
Kuenanz further discloses each of the at least one first inner surface has one limiting protruding portion (see Annotated Figure 9F included in the rejection of claim 5 above; wherein each of the first inner surfaces has a protrusion 202), and each of the at least one first edge comprises one first segment, wherein the first segment is aligned with the limiting protruding portion (see Annotated Figure 9F above; wherein upon substrate 120 being fitted within cavity 112 the first edge thereof would be supported by protrusions 202. That is, the protrusions 202 would be located at the respective first segment(s) thereof).
Regarding Claim 7, Suter as modified by Kuenanz discloses the limitations of claim 1 as detailed above.
Suter further discloses the light-transmitting plate body (Figure 42; Plate Member 55) has four first edges (see Figure 42; wherein the plate member 55 has four first edges), and the first frame body (Figure 42; Carrier 33) has at least four first inner surfaces (see Figure 42).
Suter does not expressly disclose that each of the first inner surfaces has at least two limiting protruding portions.
Kuenanz discloses that the first frame body (Figures 9A-9F; Holding Frame 132a) has at least four first inner surfaces (see Figures 9A-9F; wherein the first inner surface corresponds to each of the four surfaces which make up cavity 112), wherein each of the first inner surfaces has at least two limiting protruding portions (see Figures 9E and 9F; wherein the first inner surfaces are the four surfaces which surround cavity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Suter such that each of the first inner surfaces has at least two limiting protruding portions, as taught by Kuenanz, because doing so would provide a reliable supporting structure capable of reliably supporting the optical element carried thereon.
Regarding Claim 8, Suter as modified by Kuenanz discloses the limitations of claim 7 as detailed above.
Suter does not expressly disclose that the four first edges of the light-transmitting plate body form a rectangle wherein at at least one corner of the rectangle, two limiting protruding portions respectively aligned with two adjacent first edges of the light-transmitting plate body are close to each other.
Kuenanz discloses the four first edges of the plate body (Figures 8A and 8B; Substrate 120) form a rectangle (see Figures 9A-9F; wherein the shape of the substrate coincides with the shape of the cavity 112), wherein at at least one corner of the rectangle, two limiting protruding portions (Figure 9E; Fold 204) respectively aligned with two adjacent first edges of the light-transmitting plate body are close to each other (see Annotated Figure 9E below in addition to figures 8A and 8B; wherein upon fold 204 being divided into a first and second portion, said portions are aligned to the first edge of the substrate 120 and provide support thereto).

    PNG
    media_image2.png
    266
    268
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Suter such that at at least one corner of the rectangle, two limiting protruding portions respectively aligned with two adjacent first edges of the light-transmitting plate body are close to each other, as taught by Kuenanz, because doing so would provide a reliable supporting structure capable of reliably supporting the optical element carried thereon.
Regarding Claim 9, Suter as modified by Kuenanz discloses the limitations of claim 7 as detailed above.
Suter does not expressly disclose that the four first edges of the light-transmitting plate body form a rectangle, wherein at at least one corner of the rectangle, two limiting protruding portions respectively aligned with two adjacent first edges of the light-transmitting plate body are integrally formed.
Kuenanz discloses the four first edges of the plate body (Figures 8A and 8B; Substrate 120) form a rectangle (see Figures 9A-9F; wherein the shape of the substrate coincides with the shape of the cavity 112), wherein at at least one corner of the rectangle two limiting protruding portions respectively aligned with two adjacent first 

    PNG
    media_image3.png
    416
    419
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Suter such that at at least one corner of the rectangle, two limiting protruding portions respectively aligned with two adjacent first edges of the light-transmitting plate body are integrally formed, as taught by Kuenanz, because doing so would provide a reliable supporting structure capable of reliably supporting the optical element carried thereon.
Regarding Claim 10, Suter as modified by Kuenanz discloses the limitations of claim 2 as detailed above.
Suter further discloses the first frame body (Figure 42; Carrier 33) further has at least one second inner surface (see Figure 42A below; wherein the second inner surface is the surface that is aligned with either surfaces BDFH or surfaces BF), and the at least one second inner surface is a flat surface (see Figure 42A below), wherein the 
    PNG
    media_image4.png
    350
    489
    media_image4.png
    Greyscale


Regarding Claim 11, Suter as modified by Kuenanz discloses the limitations of claim 10 as detailed above.
Suter further discloses the at least one second edge (see Annotated Figure 42A above; wherein the second edge is either surfaces BDFH or surfaces BF) is positioned through the at least one second inner surface (see Figure 42A above; wherein the second inner surface is the surface that is aligned with either surfaces BDFH or surfaces BF).
Regarding Claim 12, Suter as modified by Kuenanz discloses the limitations of claim 10 as detailed above.
Suter further discloses the at least one first edge (see Figure 42A above; wherein the first edge of the plate member 55 may be either surfaces ACEG or surfaces ACDEGH) and the at least one second edge (see Annotated Figure 42A above; wherein the second edge is either surfaces BDFH or surfaces BF) of the light-transmitting plate body (Figure 42A; Plate Member 55) form an octagon (see Figure 42A above).
Regarding Claim 13, Suter as modified by Kuenanz discloses the limitations of claim 12 as detailed above.
Suter further discloses the light-transmitting plate body (Figure 42S above; Plate Member 55) has four first edges (see Annotated Figure 42A above; wherein the four first edges are ACEG) and four second edges (see Annotated Figure 42A above; wherein the four second edges are BDFH), and each of the first edges (see Annotated Figure 42A above; wherein the four first edges are ACEG) and each of the second edges (see Annotated Figure 42A above; wherein the four second edges are BDFH) are sequentially alternately arranged (see annotated Figure 42A above).
Regarding Claim 14, Suter as modified by Kuenanz discloses the limitations of claim 12 as detailed above.
Suter further discloses the light-transmitting plate body (Figure 42A; Plate Member 55) has six first edges (see Annotated Figure 42A above; ACDEGH) and two second edges (see Annotated Figure 42A above; BF), wherein three of the six first edges are located between the two second edges (see Annotated Figure 42A above), .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suter et al (US 2019/0278102; hereinafter referred to as Suter) as modified by Kuenanz et al (US 2017/0323815; hereinafter referred to as Kuenanz) as applied to claims 2 and 10, in view of Chen et al (US 2008/0304017; hereinafter referred to as Chen).
Regarding Claim 17, Suter as modified by Kuenanz discloses the limitations of claim 2 as detailed above.
Suter further discloses that the light-transmitting plate (Figure 42; Transparent Plate Member 55) has a surface (see Figure 42; wherein the surface is the bottom surface of transparent plate member 55).
Suter as modified by Kuenanz does not expressly disclose that the first frame body further has at least one surface bearing portion, wherein the at 15least one surface bearing portion extends from the at least one first inner surface or the at least one second inner surface of the first frame body toward a center of the first frame body, and the surface of the light-transmitting plate body is at least partially supported on the at least one surface bearing portion of the first frame body.
Chen discloses an optical device (Figure 6; Imaging Displacement Module 100b) comprising a bearing structure (Figure 6; Frame 110 and Carrier 130) and a light-transmitting plate body (Figure 6; Optical Element 120), wherein the bearing structure (Figure 6; Frame 110 and Carrier 130) comprises a first frame body (Figure 6; Carrier 130) and a second frame body (Figure 6; Frame 110) connected to each other (see Figure 6), and the first frame body (Figure 6; Carrier 130) is located in the second frame body (Figure 6; Frame 110), and the light-transmitting plate body (Figure 6; Optical Element 120) is disposed in the first frame body (Figure 6; Carrier 130) and is fixed to the first frame body (see Figure 6 and Paragraph [0036]), wherein the light-transmitting plate body (Figure 6; Optical Element 120) has at least one first edge (see Annotated Figure 4 below; wherein the first edge of the optical element 120 corresponds to the portion which is segmented into the first and second segment), each of the at least one first edge comprises at least one first segment and at least one second segment (see Annotated Figure 4 Below), and

    PNG
    media_image5.png
    673
    640
    media_image5.png
    Greyscale

wherein the light-transmitting plate body (Figure 6; Optical Element 120) has a surface (see Figure 6; wherein the aforementioned surface is the bottom surface thereof), and the first frame body (Figure 6; Carrier 130) further has at least one surface bearing portion (Figure 6; Groove 132), wherein the at least one surface bearing portion (Figure 6; Groove 132) extends from at least one first inner surface of the first frame body (Figure 6; Carrier 130) toward a center of the first frame body (see Figure 6), and the surface of the light-transmitting plate body (Figure 6; Optical Element 120) is at least partially supported on the at least one surface bearing portion (Figure 6; Groove 132) of the first frame body (see Figures 4 and 6 and Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Suter as modified by Kuenanz such that the first frame body further has at least one surface bearing portion, wherein the at least one surface bearing portion extends from the at least one first inner surface or the at least one second inner surface of the first frame body toward a center of the first frame body, and the surface of the light-transmitting plate body is at least partially supported on the at least one surface bearing portion of the first frame body, as taught by Chen, because doing so would predictably provide additional support to the optical element thereby ensuring a reliable image displacement module.
Regarding Claim 18, Suter as modified by Kuenanz and Chen discloses the limitations of claim 17 as detailed above.

Regarding Claim 19, Suter as modified by Kuenanz discloses the limitations of claim 10 as detailed above.
Suter further discloses that the light-transmitting plate body (Figure 42; Light Transparent Plate 55) has a surface (see Figure 42; wherein the surface is the bottom surface of transparent plate member 55).
Suter as modified by Kuenanz does not expressly disclose that the first frame body further has at least one surface bearing portion, wherein the at least one surface bearing portion extends from the at least one first inner surface or the at least one second inner surface of the first frame body toward a center of the first frame body, and the surface of the light-transmitting plate body is at least partially supported on the at least one surface bearing portion of the first frame body.
Chen discloses an optical device (Figure 6; Imaging Displacement Module 100b) comprising a bearing structure (Figure 6; Frame 110 and Carrier 130) and a light-transmitting plate body (Figure 6; Optical Element 120), wherein the bearing structure (Figure 6; Frame 110 and Carrier 130) comprises a first frame body (Figure 6; Carrier 130) and a second frame body (Figure 6; Frame 110) connected to each other (see Figure 6), and the first frame body (Figure 6; Carrier 130) is located in the second frame body (Figure 6; Frame 110), and the light-transmitting plate body (Figure 6; Optical Element 120) is disposed in the first frame body (Figure 6; Carrier 130) and is fixed to the first frame body (see Figure 6 and Paragraph [0036]), wherein the light-transmitting plate body (Figure 6; Optical Element 120) has at least one first edge (see Annotated Figure 4 below; wherein the first edge of the optical element 120 corresponds to the portion which is segmented into the first and second segment), each of the at least one first edge comprises at least one first segment and at least one second segment (see Annotated Figure 4 Below), and

    PNG
    media_image5.png
    673
    640
    media_image5.png
    Greyscale

wherein the light-transmitting plate body (Figure 6; Optical Element 120) has a surface (see Figure 6; wherein the aforementioned surface is the bottom surface thereof), and the first frame body (Figure 6; Carrier 130) further has at least one surface bearing portion (Figure 6; Groove 132), wherein the at least one surface bearing portion (Figure 6; Groove 132) extends from at least one first inner surface of the first frame body (Figure 6; Carrier 130) toward a center of the first frame body (see Figure 6), and the surface of the light-transmitting plate body (Figure 6; Optical Element 120) is at least partially supported on the at least one surface bearing portion (Figure 6; Groove 132) of the first frame body (see Figures 4 and 6 and Paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical device of Suter as modified by Kuenanz such that the first frame body further has at least one surface bearing portion, wherein the at least one surface bearing portion extends from the at least one first inner surface or the at least one second inner surface of the first frame body toward a center of the first frame body, and the surface of the light-transmitting plate body is at least partially supported on the at least one surface bearing portion of the first frame body, as taught by Chen, because doing so would predictably provide additional support to the optical element thereby ensuring a reliable image displacement module.
Regarding Claim 20, Suter as modified by Kuenanz and Chen discloses the limitations of claim 19 as detailed above.
Suter as modified by Kuenanz and Chen further discloses each of the at least one first edge comprises at least one first segment (see Annotated Kuenanz Figure 9F below) and wherein upon combination the at least one surface bearing portion of Chen (Figure 6; Groove 132) would be aligned with the at least one first segment of the at least one first edge of Suter as modified by Kuenanz (see Chen Figure 6 and Kuenanz Figure 9F).

    PNG
    media_image1.png
    268
    290
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 21, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the at least one third inner surface comprises a plurality of third inner surface, two of the third inner surfaces are adjacent to each other and form the adhesive groove, and an included angle between the two adjacent third inner surfaces is between 3 and 5 degrees.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 4, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious distances between the two first segment and the corresponding two limiting protruding portions are both smaller than a distance between the second segment and a bottom of the corresponding side recess portion.
These limitations in combination with the limitations of claims 1, 2 and 3 would render the claim non-obvious over the prior art of record if rewritten.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882